



Exhibit 10.1
ABRAXAS PETROLEUM CORPORATION.
RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (the “Agreement”), made as of the 1st day
of April, 2018 (the “Grant Date”) by and between Abraxas Petroleum Corporation,
a Nevada corporation (the “Company”), and ___________ (the “Participant”),
evidences the grant by the Company of an Award of Restricted Stock (the “Award”)
to the Participant on such date and the Participant’s acceptance of the Award in
accordance with the provisions of the Abraxas Petroleum Corporation 2005
Employee Long-Term Equity Incentive Plan, as amended or restated from time to
time (the “Plan”). The Company and the Participant hereby agree as follows:
1.Basis for Award. This Award is made under the Plan pursuant to Section 6
thereof.
2.    Stock Awarded.
(a)    The Company hereby awards to the Participant, in the aggregate, ______
shares of Common Stock (“Restricted Stock”), which shall be subject to the
restrictions and conditions set forth in the Plan and in this Agreement.
(b)    Each certificate issued in respect of the Restricted Stock shall be
registered in the Participant’s name and contain the following legend:
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
ABRAXAS PETROLEUM CORPORATION 2005 EMPLOYEE LONG-TERM EQUITY INCENTIVE PLAN AND
THE RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
AND ABRAXAS PETROLEUM CORPORATION IN RESPECT OF SUCH STOCK.”
(c)    No shares of Restricted Stock shall be transferred on the books of the
Company nor shall any attempted sale, transfer, assignment, pledge or other
disposition of any shares of Restricted Stock be effective unless and until the
terms and provisions of this Agreement are first complied with. Any attempted
sale, transfer, assignment, pledge or other disposition of any shares of
Restricted Stock that does not comply with the provisions of this Agreement
shall be invalid and of no effect.
(d)    Except as provided in the Plan or this Agreement, the restrictions on the
Restricted Stock covered by this Agreement are that the stock will be forfeited
by the Participant and all of the Participant’s rights to such stock shall
immediately terminate without any payment or consideration by the Company, in
the event of any sale, assignment, transfer, hypothecation, pledge or other
alienation of such Restricted Stock made or





--------------------------------------------------------------------------------





attempted, whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, except that
the Restricted Stock may be transferred by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant, unless the Committee permits further transferability, on a
general or specific basis, in which case the Committee may impose conditions and
limitations on any permitted transferability.
(e)    Subject to the terms of this Agreement and the Plan, upon termination of
the Participant’s employment with the Company for any reason, all Restricted
Stock may vest or be forfeited in accordance with the terms and conditions
established by the Committee or as specified in this Agreement. Each Restricted
Stock Award may, in the sole and absolute discretion of the Committee, have
different forfeiture and vesting provisions.
3.    Vesting. The vesting of the Participant’s rights and interest in the
shares of Restricted Stock shall be determined in accordance with this Section
3. The extent to which the Participant’s shares of Restricted Stock become
vested and non-forfeitable shall be based upon the certification by the
Compensation Committee that the performance goals specified in Exhibit A to this
Agreement (the “Performance Goals”) have been satisfied  Except as set forth in
Section 4, if the Participant ceases to be an employee of the Company for any
reason, at any time prior to the vesting date, vesting of Restricted Stock shall
cease and any unvested Restricted Stock shall automatically be forfeited upon
cessation of Participant’s employment with the Company.
4.    Change of Control. In the event that (a) Participant’s employment is
terminated by the Company (or a Subsidiary which is his or her employer) for
reasons other than Misconduct (as defined in the Plan) or if a Participant
voluntarily terminates his or her employment for Good Reason (as defined in the
Plan) within 24 months following a Change of Control (as defined in the Plan),
or (b) the Plan is terminated by the Company following a Change of Control
without provision for the continuation of shares of Restricted Stock awarded
hereby,the vesting of all shares of Restricted Stock which have not otherwise
expired shall be Accelerated (as defined in the Plan). If, upon a Change of
Control, awards in other shares or securities are substituted for the shares of
Restricted Stock awarded hereby, and immediately following the Change of Control
the Participant becomes employed (if the Participant was an employee immediately
prior to the Change of Control) by the entity into which the Company merged, or
the purchaser of all or substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Participant shall not be treated as
having terminated employment or service for purposes of Section 3 or the Plan
until such time as the Participant’s employment or service with the merged
entity or purchaser (or successor), as applicable, is terminated.
5.    Beneficiary Designations. The Participant shall file with the Secretary of
the Company a written designation of his beneficiary (“Designated Beneficiary”)
to whom Restricted Stock otherwise due the Participant shall be distributed in
the event of Participant’s death. The Participant shall have the right to change
the Designated Beneficiary from time to time, provided, however, that any change
shall not become effective until received in writing by the Secretary of the
Company. If any Designated Beneficiary shall survive the Participant but shall
die before


2



--------------------------------------------------------------------------------





receiving all of the Restricted Stock under the Plan, any remaining Restricted
Stock due the Participant shall be distributed to the deceased Designated
Beneficiary’s estate. If there is no Designated Beneficiary on file at the time
of the Participant’s death, or if the Designated Beneficiary has predeceased
such Participant, the payment of any remaining benefits shall be made to the
Participant’s estate.
6.    Prerequisites to Benefits. Neither the Participant, nor any person
claiming through the Participant, shall have any right or interest in the
Restricted Stock awarded hereunder, unless and until all terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein or in the Plan.
7.    Compliance with Laws and Regulations. The issuance and transfer of
Restricted Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Restricted Stock may
be listed at the time of such issuance or transfer, and further subject to the
approval of counsel for the Company with respect to such compliance. The
Participant understands that the Company is under no obligation to register or
qualify the Restricted Stock with the Securities and Exchange Commission
(“SEC”), any state securities commission or any stock exchange to effect such
compliance.
8.    Tax Withholding.
(a)    The Participant shall pay to the Company promptly upon request, and in
any event at the time the Participant recognizes taxable income in respect of
the Restricted Stock (whether in connection with the grant or vesting of the
Restricted Stock, the making of an election under Section 83(b) of the Code in
connection with the grant of the Restricted Stock as described in Section 2(a)
or otherwise), an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock. Such payment may be made by any of, or a combination of, the following
methods: (i) cash or check; (ii) out of the Participant’s current compensation;
(iii) if permitted by the Committee in its discretion, surrender of other shares
of Common Stock of the Company which (a) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by the Participant for such period (if any) as may be required to
avoid a charge to the Company’s earnings, and (b) have a Fair Market Value on
the date of surrender equal to the amount required to be withheld; or (iv) if
permitted by the Committee in its discretion, by electing to have the Company
withhold or otherwise reacquire from the Participant Shares of Restricted Stock
that vest pursuant to the terms hereof having a Fair Market Value equal to the
minimum statutory amount required to be withheld in connection with the vesting
of such Shares. For these purposes, the Fair Market Value of the Shares to be
withheld or repurchased, as applicable, shall be determined on the date that the
amount of tax to be withheld is to be determined (the “Tax Date”).
(b)    All elections by the Participant to have shares of Restricted Stock
withheld or repurchased to satisfy tax withholding obligations shall be made in
writing in a form acceptable to the Committee and shall be subject to the
following restrictions:


3



--------------------------------------------------------------------------------





(i)    the election must be made on or prior to the applicable Tax Date;
(ii)    once made, the election shall be irrevocable as to the particular Shares
as to which the election is made;
(iii)    all elections shall be subject to the consent or disapproval of the
Committee; and
(iv)    if the Participant is subject to Section 16 of the Exchange Act, the
election must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.
(c)    The Participant hereby acknowledges that he or she may file an election
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the shares of Restricted Stock (less any purchase price paid for the
shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the grant of such Restricted Stock.
The Participant will seek the advice of his or her own tax advisors as to the
advisability of making such a Section 83(b) election, the potential consequences
of making such an election, the requirements for making such an election, and
the other tax consequences of the Restricted Stock award under federal, state,
and any other laws that may be applicable. The Company and its affiliates and
agents have not and are not providing any tax advice to the Participant.
9.    No Right to Continued Service. Nothing in this Agreement shall be deemed
by implication or otherwise to confer upon the Participant the right to continue
in the service of the Company, or impose any limitation on any right of the
Company or any of its affiliates to terminate the Participant’s service at any
time for any reason.
10.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    The Participant has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. The Participant acknowledges that there may be
adverse tax consequences upon the vesting of Restricted Stock or disposition of
the Restricted Stock once vested, and that the Participant should consult a tax
adviser prior to such time.
(b)    The Participant agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.
(c)    The Participant represents and agrees the Restricted Stock is being
acquired without a view to distribution thereof.


4



--------------------------------------------------------------------------------





11.    Adjustments to Shares. Pursuant to Section 5 of the Plan, the Committee
may make appropriate adjustments to the number and class of shares relating to
Restricted Stock as it deems appropriate, in its sole discretion, to preserve
the value of this Award. The Committee’s adjustment shall be made in accordance
with the provisions of Section 5 of the Plan and shall be effective and final,
binding and conclusive for all purposes of the Plan and this Agreement.
12.    Governing Law; Modification. This Agreement shall be governed by the laws
of the State of Texas without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.
13.    Defined Terms. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, this Agreement shall govern and control.
14.    Miscellaneous. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 
ABRAXAS PETROLEUM CORPORATION






By:     
Name:     
Title:     






PARTICIPANT




    
Printed Name:     






6



--------------------------------------------------------------------------------





ABRAXAS PETROLEUM CORPORATION.
RESTRICTED STOCK AWARD AGREEMENT
Exhibit A
The shares of Restricted Stock granted pursuant to this Agreement (the
“Performance Shares”)will vest on the third anniversary of the grant date set
forth in the Agreement based on the Company’s achievement of performance goals.
The performance goals for 2018 will be based on Relative Total Shareholder
Return (“Relative TSR”) versus a group of seven comparable companies (“Peer
Group”) over a three-year period starting on December 31, 2017. The Peer Group
consists of the following companies for the 2018 Performance Share Awards:
Approach Resources, Inc. (AREX), Contango Oil & Gas Company (MCF), Earthstone
Energy, Inc. (ESTE), Gastar Exploration Inc. (GST), Lonestar Resources US Inc.
(LONE), Ring Energy, Inc. (REI) and Rosehill Resources Inc. (ROSE).
Relative TSR will be calculated using each Peer Group company’s share price
appreciation and dividends paid to show the total return to
the shareholder expressed as an annualized percentage. The TSR for each of the
peers and Abraxas will be ranked from the highest TSR to the lowest TSR.
Participants will have the ability to earn a payout of the award versus the
target using the following scale:
Abraxas Relative TSR Performance
Performance Payout
Rank
Payout vs. Target


Maximum
1
200
%
 
2
150
%
Target
3
100
%
 
4
75
%
 
5
50
%
Threshold
6
25
%
 
7
0
%
 
8
0
%



Should Abraxas’ Total Shareholder Return be a negative percentage at the end of
the three-year time period, none of the performance shares will vest. Vesting is
accelerated as set forth in Section 4 of this Agreement Upon a Change of
Control, the Performance Shares will vest in full (at a rate of no greater or
less than 100% of the original award) in the event that on the effective date of
the Change of Control the Absolute Total Shareholder Return between the Grant
Date and the effective date of the Change of Control is a positive number.




The distribution of the Stock certificates, if performance goals are met, will
be April 2021.


7

